Name: Commission Implementing Regulation (EU) NoÃ 393/2013 of 29Ã April 2013 amending Regulations (EC) NoÃ 1120/2009 and (EC) NoÃ 1122/2009 as regards the eligibility criteria and the notification obligations concerning hemp varieties for the implementation of the direct support schemes for farmers
 Type: Implementing Regulation
 Subject Matter: farming systems;  means of agricultural production;  agricultural policy;  plant product
 Date Published: nan

 30.4.2013 EN Official Journal of the European Union L 118/15 COMMISSION IMPLEMENTING REGULATION (EU) No 393/2013 of 29 April 2013 amending Regulations (EC) No 1120/2009 and (EC) No 1122/2009 as regards the eligibility criteria and the notification obligations concerning hemp varieties for the implementation of the direct support schemes for farmers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 39(2) and Article 142(h) thereof, Whereas: (1) In accordance with Article 39(1) of Regulation (EC) No 73/2009, areas used for the production of hemp are only eligible for direct payments if the varieties used have a tetrahydrocannabinol content not exceeding 0,2 %. Pursuant to Article 124(3) of Regulation (EC) No 73/2009, Article 39 of that Regulation also applies to areas under the single area payment scheme in the new Member States. (2) Article 10 of Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (2) lays down that the payment of entitlements for areas planted with hemp shall be subject to the use of seed of the varieties listed in the Common Catalogue of Varieties of Agricultural Plant Species, with the exception of the varieties Finola and TiborszÃ ¡llÃ ¡si, which are at present only eligible in Finland and Hungary respectively. (3) Based on notifications of some Member States and given the fact that a procedure is already foreseen for the exclusion of a given variety at the level of the Member States, the scheme can be simplified at Union level by deleting the provision which limits the eligibility of areas using the varieties Finola and TiborszÃ ¡llÃ ¡si to a certain Member State. (4) Article 40 of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (3) sets the procedure to be followed when the samples of a given variety exceed the tetrahydrocannabinol content laid down in Article 39(1) of Regulation (EC) No 73/2009. (5) Taking into account that Member States have all the information at hand to request from the Commission the authorisation to prohibit the marketing of a hemp variety having a tetrahydrocannabinol content exceeding that laid down in Article 39(1) of Regulation (EC) No 73/2009 and to exclude such variety from eligibility to direct payments, the scheme can be simplified further by deleting the obligation to notify the reports on the tetrahydrocannabinol findings relating to samples of that variety. (6) Regulations (EC) No 1120/2009 and (EC) No 1122/2009 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Article 10 of Regulation (EC) No 1120/2009 is replaced by the following: Article 10 Production of hemp For the purposes of Article 39 of Regulation (EC) No 73/2009, the payment of the entitlements for areas planted with hemp shall be subject to the use of seed of the varieties listed in the Common Catalogue of Varieties of Agricultural Plant Species  on 15 March of the year in respect of which the payment is granted and published in accordance with Article 17 of Council Directive 2002/53/EC (4). The seed shall be certified in accordance with Council Directive 2002/57/EC (5). Article 2 In Article 40(2) of Regulation (EC) No 1122/2009, the second subparagraph is deleted. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1. (3) OJ L 316, 2.12.2009, p. 65. (4) OJ L 193, 20.7.2002, p. 1. (5) OJ L 193, 20.7.2002, p. 74..